PER CURIAM.

ORDER

Appellants, owners of property appeal from a judgment entered on a jury verdict which awarded them $35,000 damages for land taken by the Missouri Highway and Transportation Commission. We affirm.
In their sole point on appeal, property owners contend the trial court erroneously sustained the Missouri Highway and Transportation Commission’s objection during closing argument. We have reviewed the record and the briefs of the parties and find the *807claim of error is without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).